 1                                   UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
     Jose Alejandro Gomez,                                     Case No.: 2:19-cv-0108-JAD-NJK
 4
                         Plaintiff
 5
     v.                                                               Order Adopting
 6                                                             Report & Recommendation and
     Metro Police, et al.,                                            Dismissing Case
 7
                         Defendants
 8                                                                      [ECF Nos. 1, 3]

 9
10              In a single-paragraph complaint, Jose Alejandro Gomez sues a handful of corporations

11 and agencies, alleging that they are “working together to delete [his] self” and “have been
                                                        1
12 hacking” his telephone, health, marriage, and family. Magistrate Judge Koppe recommends that
                                                                                              2
13 I dismiss this action as frivolous because it is premised on a delusional factual scenario. She
14 further recommends that I do so without leave to amend because it is clear from the face of the
                                                                3
15 complaint that its deficiencies cannot be cured by amendment. The deadline to object to this
16 report and recommendation has passed without objection, and “no review is required of a
17 magistrate judge’s report and recommendation unless objections are filed.” Accordingly,
                                                                             4


18              IT IS HEREBY ORDERED THAT the Report and Recommendation [ECF No. 3] is

19 ADOPTED in full; this case is DISMISSED with prejudice as frivolous and delusional; the
20
21
22
23
     1
         ECF No. 1-1.
24
     2
         ECF No. 3.
25
     3
26       Id. at 1.
     4
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                       1
 1 application to proceed in forma pauperis [ECF No. 1] is DENIED as moot; and the Clerk of
 2 Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.
 3         Dated: February 8, 2019
 4
                                                                         _____
                                                                            _ __________ __
                                                                                         _ _
                                                         _________________________________
 5                                                                      udgee JJe
                                                         U.S. District Judge    ennifer A.
                                                                               Jennifer A. Dorsey
                                                                                           Do
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
